UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6294


MICHAEL ALONZA RUFUS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:11-cv-03276-TLW)


Submitted:   June 7, 2012                     Decided:   August 1, 2012


Before WILKINSON and    NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Alonza   Rufus       appeals     the   district       court’s

order accepting the recommendation of the magistrate judge and

dismissing     his   28    U.S.C.A.   § 2241       (West     2006     &     Supp.   2011)

petition seeking to challenge his federal convictions.                          We have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                              See

Rufus v. United States, No. 6:11-cv-03276-TLW (D.S.C. Feb. 6,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented       in   the     materials

before   the   court      and   argument       would   not   aid      the    decisional

process.

                                                                               AFFIRMED




                                           2